UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21781 Pioneer Asset Allocation Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: July 30 Date of reporting period: October 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Solutions – Conservative Fund Pioneer Solutions – Balanced Fund Pioneer Solutions – Growth Fund NQ | October 31, 2016 Ticker Symbols: Class Conservative Fund Balanced Fund Growth Fund A PIAVX PIALX GRAAX C PICVX PIDCX GRACX R PSMRX BALRX SOGRX Y IBBCX IMOYX IBGYX Schedule of Investments | 10/31/16 (unaudited) Pioneer Solutions - Conservative Fund Shares Value MUTUAL FUNDS - 90.9% UNAFFILIATED FUNDS - 23.7% Columbia Funds Series Trust I Contrarian Core Fund Class Y Doubleline Total Return Bond Fund Class I Goldman Sachs Emerging Markets Debt Fund Class I iShares Core MSCI Emerging Markets ETF iShares MSCI Canada ETF iShares MSCI China ETF iShares MSCI Emerging Markets ETF iShares MSCI India ETF JOHCM Asia Ex-Japan Equity Fund Class IS MFS Total Return Bond Fund Class I T. Rowe Price International Funds - European Stock Fund VanEck Vectors Vietnam ETF Western Asset Core Plus Bond Fund Class IS TOTAL INVESTMENTS IN UNAFFILIATED FUNDS (Cost $14,985,695) AFFILIATED FUNDS* - 67.2% Pioneer Bond Fund Class K Pioneer Dynamic Credit Fund Class Y Pioneer Equity Income Fund Class K Pioneer Floating Rate Fund Class K Pioneer Fundamental Growth Fund Class K Pioneer Global Equity Fund Class K Pioneer Global High Yield Fund Class Y Pioneer Global Multisector Income Fund Class Y Pioneer High Yield Fund Class Y Pioneer International Equity Fund Class Y Pioneer Short Term Income Fund Class K Pioneer Strategic Income Fund Class K TOTAL INVESTMENTS IN AFFILIATED FUNDS (Cost $42,070,984) TOTAL MUTUAL FUNDS (Cost $57,056,679) Principal Amount ($) U.S. GOVERNMENT AND AGENCY OBLIGATION - 2.5% U.S. Treasury Inflation Indexed Note, 0.375%, 7/15/25 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATION (Cost $1,459,887) SOVEREIGN DEBT OBLIGATION - 1.9% JPY Japanese Government CPI Linked Bond, 0.10%, 3/10/25 TOTAL SOVEREIGN DEBT OBLIGATION (Cost $1,172,363) TOTAL INVESTMENTS IN SECURITIES - 95.3% (Cost $59,688,929) (a) OTHER ASSETS AND LIABILITIES - 4.7% TOTAL NET ASSETS - 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. Schedule of Investments | 10/31/16 (unaudited) Pioneer Solutions - Conservative Fund (continued) (a) At October 31, 2016, the net unrealized appreciation on investments based on cost for federal tax purposes of $59,949,661 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of tax cost over value Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation CENTRALLY CLEARED INTEREST RATE SWAP AGREEMENTS Notional Principal ($) Exchange Pay/ Receive Floating Rate Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) EUR London Clearing House Receive EURIBOR 6 Month 0.694% 2/10/25 SEK London Clearing House Pay LIBOR SEK 3 Month 0.981% 2/10/25 INTEREST RATE SWAP AGREEMENT Notional Principal ($) Counterparty Pay/ Receive Floating Rate Annual Fixed Rate Expiration Date Unrealized Appreciation EUR Deutsche Bank Pay EMMI EURO OverNight Index Average 0.332% 5/09/26 NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro JPY Japanese Yen SEK Swedish Krona Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of October 31, 2016, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– U.S. Government and Agency Obligation – – Sovereign Debt Obligation – – Total $– Other Financial Instruments Unrealized Appreciation on Centrally Cleared Interest Rate Swap – – Unrealized Depreciation on Centrally Cleared Interest Rate Swap – – Unrealized Appreciation on Interest Rate Swap – – Total Other Financial Instruments $– $– During the three months ended October 31, 2016, there were no transfers between Levels 1, 2, and 3. Schedule of Investments | 10/31/16 (unaudited) Pioneer Solutions - Balanced Fund Shares Value MUTUAL FUNDS - 92.4% UNAFFILIATED FUNDS - 29.9% Aston/Fairpointe Mid Cap Fund Class I Columbia Funds Series Trust I Contrarian Core Fund Class Y Doubleline Total Return Bond Fund Class I Goldman Sachs Emerging Markets Debt Fund Class I iShares Core MSCI Emerging Markets ETF iShares MSCI Canada ETF iShares MSCI China ETF iShares MSCI Emerging Markets ETF iShares MSCI India ETF JOHCM Asia Ex-Japan Equity Fund Class IS MFS Total Return Bond Fund Class I Oak Ridge Small Cap Growth Fund Class K T Rowe Price International Funds - European Stock Fund VanEck Vectors Vietnam ETF Western Asset Core Plus Bond Fund Class IS TOTAL INVESTMENTS IN UNAFFILIATED FUNDS (Cost $55,874,644) AFFILIATED FUNDS* - 62.5% Pioneer Bond Fund Class K Pioneer Core Equity Fund Class Y Pioneer Dynamic Credit Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class K Pioneer Global Equity Fund Class K Pioneer Global High Yield Fund Class Y Pioneer Global Multisector Income Fund Class Y 1 Pioneer High Yield Fund Class Y 6 Pioneer International Equity Fund Class Y Pioneer Mid Cap Value Fund Class K Pioneer Real Estate Shares Class Y Pioneer Select Mid Cap Growth Fund Class K Pioneer Strategic Income Fund Class K TOTAL INVESTMENTS IN AFFILIATED FUNDS (Cost $105,164,431) TOTAL MUTUAL FUNDS (Cost $161,039,075) Principal Amount ($) U.S. GOVERNMENT AND AGENCY OBLIGATION - 2.5% U.S. Treasury Inflation Indexed Note, 0.375%, 7/15/25 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATION (Cost $4,228,604) SOVEREIGN DEBT OBLIGATION - 2.1% JPY Japanese Government CPI Linked Bond, 0.10%, 3/10/25 TOTAL SOVEREIGN DEBT OBLIGATION (Cost $3,497,662) TOTAL INVESTMENTS IN SECURITIES - 97.0% (Cost $168,765,341) (a) OTHER ASSETS AND LIABILITIES - 3.0% TOTAL NET ASSETS - 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. Schedule of Investments | 10/31/16 (unaudited) Pioneer Solutions - Balanced Fund (continued) (a) At October 31, 2016, the net unrealized appreciation on investments based on cost for federal tax purposes of $169,954,430 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of tax cost over value Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation CENTRALLY CLEARED INTEREST RATE SWAP AGREEMENTS Notional Principal ($) Exchange Pay/ Receive Floating Rate Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) EUR London Clearing House Receive EURIBOR 6 Month 0.694% 2/10/25 SEK London Clearing House Pay LIBOR SEK 3 Month 0.981% 2/10/25 INTEREST RATE SWAP AGREEMENT Notional Principal ($) Counterparty Pay/ Receive Floating Rate Annual Fixed Rate Expiration Date Unrealized Appreciation EUR Deutsche Bank Pay EMMI EURO OverNightIndex Average 0.332% 5/09/26 NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro JPY Japanese Yen SEK Swedish Krona Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of October 31, 2016, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– U.S. Government and Agency Obligation – – Sovereign Debt Obligation – – Total $– Other Financial Instruments Unrealized Appreciation on Centrally Cleared Interest Rate Swap $– $– Unrealized Depreciation on Centrally Cleared Interest Rate Swap – – Unrealized Appreciation on Interest Rate Swap – – Total Other Financial Instruments $– $– During the three months ended October 31, 2016, there were no transfers between Levels 1, 2, and 3. Schedule of Investments | 10/31/16 (unaudited) Pioneer Solutions - Growth Fund Shares Value MUTUAL FUNDS - 92.6% UNAFFILIATED FUNDS - 28.5% AMG Managers Fairpointe Mid Cap Fund Class I Columbia Funds Series Trust I Contrarian Core Fund Class Y Doubleline Total Return Bond Fund Class I Goldman Sachs Emerging Markets Debt Fund Class I iShares Core MSCI Emerging Markets ETF iShares MSCI Canada ETF iShares MSCI China ETF iShares MSCI Emerging Markets ETF iShares MSCI India ETF JOHCM Asia Ex-Japan Equity Fund Class IS JPMorgan Intrepid European Fund Class IS Oak Ridge Small Cap Growth Fund Class K T. Rowe Price International Funds - European Stock Fund VanEck Vectors Vietnam ETF TOTAL INVESTMENTS IN UNAFFILIATED FUNDS (Cost $92,544,132) AFFILIATED FUNDS* - 64.1% Pioneer Bond Fund Class K Pioneer Core Equity Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class K Pioneer Global Equity Fund Class K Pioneer Global Multisector Income Fund Class Y Pioneer International Equity Fund Class Y Pioneer Mid Cap Value Fund Class K Pioneer Real Estate Shares Class Y Pioneer Select Mid Cap Growth Fund Class K Pioneer Strategic Income Fund Class K TOTAL INVESTMENTS IN AFFILIATED FUNDS (Cost $180,381,896) TOTAL MUTUAL FUNDS (Cost $272,926,028) Principal Amount ($) U.S. GOVERNMENT AND AGENCY OBLIGATION - 2.5% U.S. Treasury Inflation Indexed Note, 0.375%, 7/15/25 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATION (Cost $7,182,168) SOVEREIGN DEBT OBLIGATION - 2.0% JPY Japanese Government CPI Linked Bond, 0.10%, 3/10/25 TOTAL SOVEREIGN DEBT OBLIGATION (Cost $5,963,800) Contracts Description Counterparty/ Exchange Strike Price Expiration Date EXCHANGE-TRADED PUT OPTIONS PURCHASED - 0.1% 31 S&P 500 Index Chicago Board of Options 12/16/16 47 S&P 500 Index Chicago Board of Options 3/17/17 TOTAL EXCHANGE-TRADED PUT OPTIONS PURCHASED (Premiums paid $732,850) EXCHANGE-TRADED CALL OPTIONS PURCHASED - 0.0%† 44 S&P 500 Index Chicago Board of Options 12/16/16 59 S&P 500 Index Chicago Board of Options 12/16/16 TOTAL EXCHANGE-TRADED CALL OPTIONS PURCHASED (Premiums paid $440,818) TOTAL INVESTMENTS IN SECURITIES - 97.2% (Cost $287,245,664) (a) EXCHANGE-TRADED CALL OPTIONS WRITTEN - 0.0% †† S&P 500 Index Chicago Board of Options 12/16/16 TOTAL EXCHANGE-TRADED CALL OPTIONS WRITTEN (Premiums received $(26,268)) OTHER ASSETS AND LIABILITIES - 2.8% TOTAL NET ASSETS - 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. † Amount rounds to less than 0.1%. †† Amount rounds to greater than (0.1)%. Schedule of Investments | 10/31/16 (unaudited) Pioneer Solutions - Growth Fund (continued) (a) At October 31, 2016, the net unrealized appreciation on investments based on cost for federal tax purposes of $288,266,208 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of tax cost over value Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation CENTRALLY CLEARED INTEREST RATE SWAP AGREEMENTS Notional Principal ($) Exchange Pay/ Receive Floating Rate Annual Fixed Rate Expiration Date Net Unrealized Appreciation (Depreciation) EUR London Clearing House Receive EURIBOR 6 Month 0.694% 2/10/25 SEK London Clearing House Pay LIBOR SEK 3 Month 0.981% 2/10/25 INTEREST RATE SWAP AGREEMENT Notional Principal ($) Counterparty Pay/ Receive Floating Rate Annual Fixed Rate Expiration Date Unrealized Appreciation EUR Deutsche Bank Pay EMMI EURO OverNightIndex Average 0.332% 5/09/26 NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro JPY Japanese Yen SEK Swedish Krona Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). The following is a summary of the inputs used as of October 31, 2016, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– U.S. Government and Agency Obligation – – Sovereign Debt Obligation – – Exchange-Traded Put Options Purchased – – Exchange-Traded Call Options Purchased – – Total $– Other Financial Instruments Unrealized Appreciation on Centrally Cleared Interest Rate Swap $– $– Unrealized Depreciation on Centrally Cleared Interest Rate Swap – – Unrealized Appreciation on Interest Rate Swap – – Exchange-Traded Call Options Written – – Total Other Financial Instruments $– During the three months ended October 31, 2016, there were no transfers between Levels 1, 2, and 3. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Asset Allocation Trust By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date December 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date December 23, 2016 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date December 23, 2016 * Print the name and title of each signing officer under his or her signature.
